PER CURIAM:
This case came before the Court for oral argument. The appeal presented the following issues:
(1) Whether the trial court erred in failing to instruct the jury or otherwise consider a “nominative fair use” defense to WasteCare’s cyberpiracy claim;
(2) Whether the trial court erred in failing to instruct the jury or otherwise consider the “sight sound meaning” test as part of WasteCare’s claim for cyberpiracy;
(3) Whether the jury unreasonably found that WasteCare’s trademark was distinctive;
(4) Whether sufficient evidence existed to support the jury’s finding that the Infringing Domain Names were “identical or confusingly similar” to WasteCare’s trademark;
(5) Whether the district court abused its discretion by awarding WasteCare maximum statutory damages under the Anticybersquatting Consumer Protection Act; and
(6) Whether the district court abused its discretion in imposing sanctions against Shredderhotline.com, Dan Burda, and Robert Ward.
After carefully considering the law, the record, the parties’ briefs, and oral argument, we find no reversible error.
AFFIRMED.